United States Court of Appeals
                        For the First Circuit


Nos. 06-1720, 06-2228

                    YVETTE LOCKHART-BEMBERY,

              Plaintiff, Appellant/Cross-Appellee,

                                 v.

                            DANIEL SAURO,

              Defendant, Appellee/Cross-Appellant,

TOWN OF WAYLAND POLICE DEPARTMENT; ROBERT IRVING, in his capacity
            as Chief of the Wayland Police Department,

                             Defendants.


                            ERRATA SHEET

     The opinion of this Court issued on August 9, 2007, is
amended as follows:

     Page 1, line 13: change "attorney's" to "attorneys'"
     Page 9, footnote 4, line 3: remove "he" before "[Sauro]"
     Page 20, penultimate line: change "attorney's" to
"attorneys'"